Citation Nr: 0032118	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-15 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for gunshot wound 
of the right thigh, muscle group XIV, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to July 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claims for 
increased evaluation for his gunshot wound to the right thigh 
and left knee disability to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000).  However, the RO found that the 
case did not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of gunshot 
wound to the right thigh, including pain, weakness, 
diminished muscle strength, and diminished muscle mass, are 
currently evaluated at the maximum evaluation for that 
disability under Diagnostic Code 5314.  

2.  Left knee disability has been manifested by complaints of 
pain and frequent subluxation.  

3.  The veteran's service-connected disabilities include 
gunshot wound of the right thigh, Muscle Group XIV, evaluated 
as 40 percent disabling and left knee disability secondary to 
gunshot wound, evaluated as 10 percent disabling.  The 
veteran's combined evaluation is 50 percent.

4.  The veteran's service-connected disabilities alone do not 
preclude him from a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for service-connected residuals of gunshot wound to the right 
thigh, Muscle Group XIV, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for left knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 4.10, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2000).

3.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. § 1155(West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 3.340, 3.341. 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations

In the instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims. Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C.A. §§ 5102-7).

In October 1998, the veteran filed claims for increased 
evaluations for gunshot wound of the right thigh, muscle 
group XIV and for left knee disability.  Disability ratings 
are intended to compensate reductions in earning capacity as 
a result of the specific disorder.  The ratings are intended, 
as far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155 (West 
1991).  Separate diagnostic codes identify the various 
disabilities.  Id.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

A.  Gunshot wound, right thigh, Muscle Group XIV

Service medical records reveal that the veteran sustained a 
through and through gunshot wound to the proximal medial and 
lateral aspects of the right thigh.  The RO, in a July 1945 
rating decision, granted service connection for such.  At 
that time, the veteran was granted a 50 percent evaluation.  
Subsequently, the evaluation was reduced to 30 percent from 
February to March 1946.  In a January 1948 rating decision, 
the veteran was assigned a 40 percent evaluation under 
Diagnostic Code 5314.   

In 1989, the veteran requested an increased evaluation for 
his gunshot wound, right thigh, Muscle Group XIV.  Following 
an August 1989 examination, the RO continued the 40 percent 
evaluation.  In an April 1991 decision, the Board denied the 
veteran's claim for an increased evaluation for gunshot 
wound, right thigh, Muscle Group XI, evaluated as 40 percent 
disabling. 

A June 1998 private hospital summary revealed that the 
veteran was hospitalized in June 1998 following a right 
middle cerebral artery cerebrovascular accident with apraxia 
and hemiparesis.  A July 1998 VA Medical Center (VAMC) 
discharge summary shows that the veteran transferred from a 
private facility to the VA for continuing treatment.  The 
diagnoses included status post cerebrovascular accident to 
the right middle cerebral artery, left sided hemiparesis 
secondary to the CVA, aspiration pneumonia, acute renal 
failure resolved, hypertension, and coronary artery disease, 
status post coronary artery bypass graft.  His gunshot wound 
to the right leg was noted as diagnosed but not treated.

At a January 1999 VA examination, the examiner noted the 
veteran's history of gunshot wound to the right thigh with 
multiple surgeries with weakness and some nerve damage.  The 
veteran was brought to the examination on a stretcher by 
Emergency Medical Service because he was bedridden as the 
result of his 1998 stroke.  His wife reported that the 
veteran developed increased weakness of the right thigh 
secondary to muscle wasting and nerve damage and had to 
retire in 1986 after several falls.  It was reported that he 
suffered a massive myocardial infarction in 1989, another 
heart attack in 1992 and underwent open-heart surgery, and 
had a massive right middle cerebral artery stroke in 1998 
with left side hemiplegia.  It was reported that the veteran 
had frequent weakness and pin in the right thigh and hip.  On 
evaluation, the examiner noted a longitudinal scar on the 
anterior aspect of the right thigh, measuring 15 cm by 3 cm.  
There was some muscle wasting and deformity, but there was 
normal sensation around the scar.  The examiner stated that 
there was possible tendon and nerve damage under the scar.  
The right femur was intact with no sign of deformity or 
fracture.  The examiner noted that the muscle strength of the 
right thigh was limited to 2/5 due to the veteran's stroke.  
Muscle function was limited to 2/5 secondary to the veteran's 
weakness and deformity.  The right hip joint function was 
severely affected as the veteran was unable to perform any 
range of motion secondary to hypertonia, contraction, and 
muscle wasting.  The range of motion of the right thigh was 
flexion to almost 20 degrees without abduction or adduction.  
X-rays of the right femur revealed area of nonspecific 
periosteal reaction of the distal femur and bone infarcts in 
the distal femur.  The examiner opined that the veteran had 
severe degenerative joint disease and very limited range of 
motion secondary to the degenerative joint disease and 
cerebrovascular accident with hemiparesis on the left side.  
 
Under the Schedule, injuries to the muscles of the thigh 
(Muscle Group XIV); Function: Extension of knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissat's) band, acting with 
XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2). Anterior 
thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus 
externus; (4) vastus intermedius; (5) vastus internus; (6) 
tensor vaginae femoris, warrant a noncompensable evaluation 
if slight, a 10 percent evaluation if moderate, a 30 percent 
evaluation if moderately severe, and a 40 percent evaluation 
if severe. 38 C.F.R. § 4.73, Diagnostic Code 5314 (2000).

For VA rating purposes, 38 C.F.R. § 4.56(c) (2000) provides 
that the cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement. The regulation further provides that disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  Under 38 C.F.R. § 
4.56, severe wounds are through and through or deeply 
penetrating due to a high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Such wounds require 
prolonged hospitalization.  There is a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Tests of strength, endurance 
or coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  If present, the following are also signs of severe 
muscle disability: X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; or visible or measurable 
atrophy.

The Board notes that the veteran has been in receipt of the 
maximum evaluation under the applicable diagnostic criteria 
for injuries to the muscles of the thigh (Muscle Group XIV) 
since 1948.  38 C.F.R. § 4.73, Diagnostic Code 5314 (2000). 
On review, the VA examiner indicated that the veteran's 
decreased muscle strength was result of his recent stroke.  
Moreover, the veteran's pain, weakness, diminished muscle 
strength, and diminished muscle mass, are currently evaluated 
under the 40 percent for gunshot wound, right thigh, Muscle 
Group XIV.  Therefore, an increased schedular rating for 
service-connected muscle injuries is not warranted. The Board 
has considered the potential application of various other 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran.  However, the Board concludes 
that evaluation of the veteran's muscle injuries under 38 
C.F.R. § 4.73, Diagnostic Code 5314, is the only appropriate 
rating criteria available.  See 38 C.F.R. §§ 4.2, 4.6; cf. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

B.  Left knee

Service medical records show no complaints or findings of a 
left knee injury.  However, in 1989, the veteran claimed 
service connection for disability of the left knee due to 
gunshot wound of the right thigh.  At an August 1989 VA 
examination, the evaluation of the left knee revealed flexion 
to 110 degrees, considerable crepitance, and status post 
cartilage removal from region of the left knee cap.  The 
examiner diagnosed status post cartilage removal surgery from 
the region of the left knee and opined that the discomfort on 
motion, limitation of motion, and cartilage surgery of the 
left knew was directly proximate to/and due to the gunshot 
wound of the right thigh as this necessitated increased 
weight bearing on the left knee.  In a September 1989 rating 
decision, the RO granted service connection for left knee 
disability and assigned a 10 percent evaluation under 
Diagnostic Code 5257.

The July 1998 VAMC hospital discharge summary revealed that 
the veteran had left-sided hemiparesis, dense, 1/5 due to the 
CVA.  It was noted that reflexes were exaggerated on the left 
side and that gait and station were not tested due to his 
inability to stand.

At a January 1999 VA examination, it was noted that the 
veteran arrived via EMS service and was on a stretcher as he 
has been bedridden since his stroke in June 1998.  The 
veteran's spouse stated that the veteran had reconstructive 
surgery of his left knee and had not been able to work since 
1986 as his knee became weaker and weaker.  According to the 
veteran's spouse, the veteran had frequent subluxation of the 
left knee and inflammatory arthritis.  On evaluation, the 
veteran had left side hemiplegia, partial contraction and 
frozen knees, more so on the left.  There was significant 
hypertonia of the left knee and range of motion of the left 
knee was 0.  X-rays of the left knee revealed medial and 
lateral compartment degenerative joint disease.  The examiner 
opined that the veteran had severe degenerative joint disease 
and very limited range of motion secondary to the 
degenerative joint disease and cerebrovascular accident with 
hemiparesis on the left side.  

In this case, it is contended that the 10 percent evaluation 
for the veteran's left knee disability should be higher as he 
experienced pain, weakness, and instability in his knee.  As 
noted above, the veteran's left knee disability has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 
percent evaluation contemplates slight recurrent subluxation 
or lateral instability.  A 30 percent evaluation contemplates 
moderate recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  Upon review of 
the evidence, the Board notes that although the veteran's 
spouse reported that the veteran had frequent subluxation and 
pain in the left knee, there is no objective evidence of 
moderate or severe recurrent instability or subluxation in 
the left knee.  At a January 1999 VA examination, the 
examiner noted that there was significant hypertonia of the 
left knee and that the left knee was frozen as a result of 
the left-sided hemiparesis due his June 1998 stroke.  The 
veteran did not file his claim for increased evaluation until 
October 1998, and there are no records showing complaints or 
treatment of moderate recurrent subluxation or lateral 
instability of the left knee within a year prior to the 
claim.  Thus, the Board finds that the preponderance of the 
evidence does not support an evaluation in excess of 10 
percent under Diagnostic Code 5257, slight disability of the 
left knee.    

The Acting General Counsel of the VA determined that 38 
C.F.R. § 4.71a, Diagnostic Code 5257 only addresses 
instability of the knee and does not encompass limitation of 
motion of the knee.  VAOPGPREC 9-98 (Aug. 14, 1998).  In such 
a case, where a musculoskeletal disorder is rated under a 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion is 
applicable, the latter diagnostic code must be considered in 
light of sections 4.40, 4.45 and 4.59.  

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2000).  

While limitation of motion of the left knee with X-ray 
evidence of arthritis has been shown, the Board finds that 
the limitation of motion of the left knee has been attributed 
to the left-sided hemiparesis due to his June 1998 stroke.  
Accordingly, the veteran is not entitled to a separate 
evaluation under Diagnostic Codes 5260 and 5261 for the 
periarticular pathology of the left knee productive of 
painful or limited motion.  

In reaching the above conclusions, the Board has considered 
the factors expressed in DeLuca and the regulations.  
However, the VA examiners have found that the veteran's 
current problems are the result of his June 1998 cerebral 
vascular accident and severe degenerative joint disease.  
Thus while there is functional impairment, it has not been 
found to be due the veteran's service-connected disabilities.

II.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. Total ratings for 
compensation purposes are authorized for any disability that 
is found to be sufficient to produce unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341 (2000).

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled.  38 C.F.R. §§ 3.340, 4.16 (2000).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits. Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  Subsequent thereto, the VA General Counsel 
concluded that the controlling VA regulations generally 
provided that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "Unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (1991).  In determining whether 
a veteran is entitled to a total rating based on individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993). Thus, in deciding the 
claim, the Board may not favorably consider the effects of 
the veteran's nonservice-connected disabilities with respect 
to their degree of interference with the veteran's 
unemployability.

In this case, while the veteran has one disability evaluated 
as 40 percent disabling, he does not have a combined 
disability evaluation of 70 percent, thus, he does not meet 
the schedular guidelines provided for consideration of a TDIU 
pursuant to 38 C.F.R. § 4.16(a) (2000).   Moreover, in view 
of the findings of the January 1999 VA examination, as 
discussed above, the Board does not find him individually 
unemployable by reason of service-connected disabilities 
alone pursuant to 38 C.F.R. § 4.16(b) (2000).  

Thus, the Board finds that the preponderance of the evidence 
is against the claim.  Although the Board is sympathetic to 
the veteran's current situation, both VA and private medical 
evidence indicates that the veteran's inability to work is 
based on a combination of his service-connected gunshot wound 
of the right thigh and left knee disability and his 
nonservice-connected cerebrovascular accident with left sided 
hemiparesis.  There is no medical opinion that he is unable 
to work solely on account of his service-connected 
disabilities.  Accordingly, the Board concludes that the 
veteran is not precluded from substantially gainful 
employment solely by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 4.16 (2000); See Van 
Hoose, 4 Vet. App. 361. 

ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected gunshot wound, right thigh, muscle group 
XIV, is denied.  Entitlement to an evaluation in excess of 10 
percent for service-connected left knee disability is denied.  
A total rating by reason of individual unemployability due to 
service-connected disabilities is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

